            Case 5:20-cv-00363-BLF Document 44 Filed 05/21/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA


 Reveal Chat Holdco, LLC, et al.                        CASE No C 5:20-cv-00363-BLF


                                Plaintiff(s)
                                                        ADR CERTIFICATION BY
 v.
                                                        PARTIES AND COUNSEL
 Facebook, Inc.
                                Defendant(s)

Pursuant to Civil L.R. 16-8(b) and ADR L.R. 3-5 (b), each of the undersigned certifies that he or
she has:

      1) Read the handbook entitled “Alternative Dispute Resolution Procedures Handbook”
         (available at cand.uscourts.gov/adr).
      2) Discussed with each other the available dispute resolution options provided by the Court
         and private entities; and
      3) Considered whether this case might benefit from any of the available dispute resolution
         options.
 Date:5/21/20                                          /s/ Natalie Naugle
                                                                           Party
 Date: 5/21/20                                          /s/ Sonal N. Mehta
                                                                         Attorney

Counsel further certifies that he or she has discussed the selection of an ADR process with
counsel for the other parties to the case. Based on that discussion, the parties:
       intend to stipulate to an ADR process
       prefer to discuss ADR selection with the Assigned Judge at the case management
      ■



        conference


       Date: 5/21/20                                    /s/ Sonal N. Mehta
                                                                             Attorney




  Important! E-file this form in ECF using event name: “ADR Certification (ADR LR 3-5 b) of Discussion of ADR
  Options.”



 Form ADR-Cert rev. 1-15-2019
               Case 5:20-cv-00363-BLF Document 44 Filed 05/21/20 Page 2 of 2




 1                                        ATTORNEY ATTESTATION

 2          I, Sonal N. Mehta, am the ECF User whose ID and password are being used to file the foregoing.

 3   In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that concurrence in the filing of this

 4   document has been obtained from each signatory.

 5
                                                                        By:   /s/ Sonal N. Mehta
 6
                                                                                 Sonal N. Mehta
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

        No. 5:20-cv-00363-BLF                              ADR CERTIFICATION BY PARTIES AND COUNSEL
